Case 2:19-cv-00790-TPB-NPM Document 6-6 Filed 11/15/19 Page 1 of 2 PagelD 74

LEE COUNTY HEARING EXAMINER
ORDER FINDING VIOLATION

Concerning:
MORRIS KAREN JEAN, Respondent

Owner of the property at 13651 GANNET DR, FORT MYERS, FL 33908
Parcel Number: 02-46-23-03-00000.1670

Code Enforcement Case Number: V1IO2019-04603

 

 

SUMMARY

On November 4, 2019, the Lee County Hearing Examiner found MORRIS KAREN JEAN in violation of a
Lee County Code at 13651 GANNET DR, FORT MYERS, FL 33908 for the following condition:

Chickens - chickens are not allowed in MH-1 zone.

You must correct the violation BEFORE December 5, 2019 by:

removing the chickens and/or poultry from the property.

If not corrected, beginning on December 5, 2019, you will be charged a fine of $25.00 for each day the
violation continues.

When the violation has been corrected, call Lee County Code Enforcement at 239-533-8895 to arrange
an inspection to confirm correction. The violation must be verified as corrected by Code Enforcement
before December 5, 2019 to avoid the fine.

AND you must pay Lee County prosecution costs in the amount of $285.00, which are now due.

 

On November 4, 2019, a noticed hearing was held before a Lee County Hearing Examiner to
consider V1O02019-04603.

Having considered the sworn testimony and evidence placed in the record, the Hearing Examiner
makes the following findings:

e Lee County Code Enforcement provided competent and substantial evidence to support the
claim that a Code violation exists on property owned by MORRIS KAREN JEAN, located at 13651
GANNET DR, FORT MYERS, FL 33908 namely:

Chickens - chickens are not allowed in MH-1 zone.

® Respondent was notified of the violation and provided with a description of how to correct
the violation. The Respondent was also given a time frame to correct the violation to avoid a
hearing.

° The violation continues to exist.

° Lee County Code Enforcement requested prosecution costs.

e The Respondent was present and represented by Marcy |. LaHart PA.
e Marcy |. LaHart PA stipulated to four chickens living on the property.

Based on this evidence, it is hereby concluded that:

° Respondent is in violation of Lee County Land Development Code Section 34-1291
which prohibits the keeping, raising and breeding of chickens or other poultry at 13651
GANNET DR, FORT MYERS, FL 33908 for the following condition:

Chickens - chickens are not allowed in MH-1 zone

 

 
 

Case 2:19-cv-00790-TPB-NPM Document 6-6 Filed 11/15/19 Page 2 of 2 PagelD 75

THEREFORE, IT IS ORDERED:
MORRIS KAREN JEAN must correct the violation before December 5, 2019 by:

removing the chickens and/or poultry from the property

OR

beginning on December 5, 2019, MORRIS KAREN JEAN will be charged a fine of $25.00 for each
day the violation continues.

AND

MORRIS KAREN JEAN must pay Lee County prosecution costs in the amount of $285.00,
which are now due.

Ordered in Hearing: November 4, 2019.

 

Timothy Jor@s, Hgdring Examiner Pro Tem

 

NOTE:
Costs may be paid in the following manner:

On-line — at http:/Awww.leegov.com/dcd/eServ/payfees:
In person — at the Code Enforcement Office, 1500 Monroe Street, First Floor, Fort Myers;
or

By mail — to Code Enforcement Office, P.O. Box 398, Fort Myers, 33902.

Checks or money orders must be made payable to Lee County BOCC. Please reference the
following case number with the payment: VIO2019-04603.

 

 

Imposition of Lien: Failure to meet the requirements of this Order may result in a legal debt (lien)
on the real property at 13651 GANNET DR, FORT MYERS, FL 33908 and on all other personal
and real property owned by MORRIS KAREN JEAN in Lee County. This debt/lien may be
foreclosed as provided by law. However, in no event will a lien resulting from this Order attach to
personal property or create personal liability against a debtor in Bankruptcy under Title 11 of the
United States Code.

Future Violations May Be Treated As Repeat Violations: In the future, violations of the same
Lee County Code Section or Ordinance on any property owned by MORRIS KAREN JEAN in Lee
County may be treated as a “repeat violation.” A “repeat violation” may be subject to fines of up

to $500.00 per day, which may be charged from the date the repeat violation is discovered by a
code officer.

Appeal: This Order may be appealed to the Circuit Court if filed within 30 days of the date of the
Order.

A copy of this Order will be sent by U.S. Mail or e-mail to MORRIS KAREN JEAN or representative
and by e-mail to the Code Enforcement Office and the Lee County Attorney's Office.

ORDER FINDING VIOLATION V102019-04603 Page 2

 
